Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 7/14/2022.  Currently, claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,963,532. Although the claims at issue are not identical, they are not patentably distinct from each other because at least mapping in details claim 1 of instant application versus US Patent No. 10,963,532. Patent claims disclose a computer-implemented method (patent claim 1) comprising: providing an application executable on a client device, the application including an embedded browser integrated therein (patent claims 1 and 2); receiving a request to view a preview of a link provided in a user interface via the embedded browser (patent claim 1: detecting a user action on the link); identifying a preview of the resource using a uniform resource locator for the resource, the preview comprising a portion or description of content of the resource accessible via the uniform resource locator, the preview being less than all of the content of the resource (patent claim 1: establishing a preview window to provide a preview to a portion of a page accessible via the link (URL)); and displaying the preview in a window of the embedded browser (patent claims 1 and 4: providing the preview in the preview window).

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are allowed in view of the amendments and the Applicant Arguments/Remarks made in the amendment filed on 7/14/2022.  

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered and are discussed in detail below.
In response to applicant's argument in page 7, regarding to the double patenting rejection, since applicant has not filed a terminal disclaimer to overcome the double patenting rejections addressed in the office action issued on 03/08/2022, the double patenting rejection is maintained in this office action. Note that this rejection cannot be held in abeyance.  Applicant must either file a terminal disclaimer or cancel the conflicting claims to place the application in a condition for allowance.
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered and are persuasive. Therefore, the rejections on 3/8/2022 over the cited prior art have been withdrawn.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456